STONE, O. J.
We have examined the pleadings and testimony in this case with great care. We agree with the chancellor in finding that Thomas Bragg’s intent in selling and conveying his property to Willis Bragg, his brother, and to Carson, his cousin, was fraudulent; and if he alone were concerned, we would not hesitate to declare the property subject to Pattison’s claim. — Borland v. Mayo, 8 Ala. 104; Marshall v. Croom, 52 Ala. 554; Cranford v. Kirksey, 55 Ala. 282; Hubbard v. Allen, 59 Ala. 283; Donegan v. Davis, 66 Ala. 362; Lehman v Kelly, 68 Ala. 192; Hodges v. Coleman, 76 Ala. 103. But the complainant in his bill called for a sworn discovery from the purchasers, and propounded to them searching interrogatories. Their answers are a very full denial of all knowledge on their part of Thomas Bragg’s fraudulent purpose, and of his indebtedness beyond what he provided for in his sale to them. They equally denied all participation in any and all fraudulent intent on the part of Thomas Bragg, if he entertained such intent. The testimony fails to overcome these denials, and it results that in this phase of the case complainant must fail.
It is contended here that, if complainant fails in this leading aspect of his case, then he is entitled to recover the amount of his claim out of the sixteen hundred dollars of purchase-money, which Willis Bragg and Carson owed when this bill was filed and process served on them. A sufficient answer to this contention is, that the bill contains neither averment nor prayer which could raise that issue, even if it be conceded such purpose could be conjoined with the main object of the bill. — Caldwell v. King, 76 Ala. 149; Coffey v. Norwood, 81 Ala. 512; Parsons v. Johnson, 84 Ala. 254; Shealy v. Edwards, 78 Ala. 176.
The decree of the chancellor is in all respects affirmed.